Stacy, C. J.
Tbe motion to nonsuit was properly overruled. Every element of tbe offense charged is supported by tbe State’s evidence. There was no error in excluding' evidence of improper relations between tbe prosecuting witness and another several months after tbe alleged crime of tbe defendant. S. v. Lang, 171 N. C., 778, 87 S. E., 957; S. v. Malonee, 154 N. C., 200, 69 S. E., 786.
Nor was it reversible error to exclude tbe conversations bad between tbe prosecuting witness and her sister and those between tbe sister of tbe prosecuting witness and their father. These conversations were offered to prove tbe facts therein alleged, when in reality they contained only conclusions of tbe witness. S. v. McLamb, 203 N. C., 442, 166 S. E., 507; S. v. Melvin, 194 N. C., 394, 139 S. E., 762.
"While tbe appeal might well be dismissed for failure to comply with tbe rules, still tbe exceptions have been considered.
No error.